Citation Nr: 0938692	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  95-20 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1979 to January 1982 and from September 1990 to 
March 1991.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

By rating decision dated in December 1987, the RO denied the 
Veteran's claim for service connection for a psychiatric 
disability.  He has sought to reopen his claim on several 
subsequent occasions, and was denied each time, most recently 
in September 1993.  In the rating action dated September 29, 
1993, the RO concluded that new and material evidence had not 
been submitted, and the Veteran's claim for service 
connection for a psychiatric disability remained denied. 

This case was previously before the Board in December 1998, 
December 2004, April 2006, and October 2006 at which times it 
was remanded for further development. 

In July 1995, the Veteran presented testimony at a personal 
hearing conducted at the New Orleans RO before a hearing 
officer.  A transcript of that hearing has been associated 
with the Veteran's claims folder.


FINDINGS OF FACT

1.  In September 1993, the RO denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  A timely appeal as to that issue was not 
perfected.

2.  The evidence received since the September 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the Veteran's claim for 
service connection for an acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The September 1993 rating decision which denied the claim 
for service connection for an acquired psychiatric disability 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the September 1993 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  Implicit in his presentation 
is the contention that he has submitted new and material 
evidence which is sufficient to reopen his claim, which was 
denied by the RO in a September 1993 decision.

Although the AMC reopened the Veteran's claim in the August 
2009 SSOC, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the Veteran that may 
have been rendered by the AMC.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim]. As such, the Board will first consider whether 
new and material evidence has been received sufficient to 
reopen the claim.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In December 1998, December 2004, April 2006, and October 
2006, the Board remanded this case for additional 
development.  Specifically, in December 1998, the Board 
requested that the RO verify all periods of the Veteran's 
military service and, if applicable, obtain any service 
records maintained by reserve component units.  The Veteran's 
service treatment records from his second period of service 
along with his National Guard service records were requested 
in December 2004.  The Board's April 2006 and October 2006 
remands requested that the Veteran be provided with 
corrective notice of the Veterans Claims Assistance Act 
(VCAA) as amplified by the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The record reflects that the Veteran's periods of service 
were verified in November 1999.  In February 2005, the United 
States Armed Services Center for Unit Records Research (CURR) 
indicated that there were no additional records on file for 
the Veteran.  In response to the Board's April 2006 and 
October 2006 remands, the Veteran was provided with 
additional VCAA notice letters in May 2006 and December 2006.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) [although under Stegall VA is required to comply 
with remand orders, substantial compliance, not absolute 
compliance, is required].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the 
Veteran was not properly notified of the evidence and 
information necessary to reopen his claim.  The Board 
observes that the May 4, 2006 and December 1, 2006 notice 
letters provided the Veteran with the law and regulations 
pertaining to new and material claims that were filed after 
August 29, 2001.  Since the Veteran's claim was filed in 
April 1992, the regulations as they existed at that time are 
applicable to the Veteran's case.

In addition, despite repeated requests from the Board, the 
Veteran has not been informed of the element or elements 
required to establish service connection that were found 
insufficient in the most recent final denial of record.  The 
May and December 2006 letters referenced above stated that 
the Veteran's "claim was previously denied because no new 
and material evidence was presented" and therefore the 
evidence he submits must relate to this fact.  Such notice is 
ineffective as it is a broad generalization applicable to any 
new and material claim.  

The evidence of record indicates that the Veteran was not 
informed of the information that is necessary to reopen his 
claim or notice describing what evidence would substantiate 
the missing elements.  However, despite the lack of Kent 
compliant notice, the Board has determined that there can be 
no harm to the Veteran since his claim is being reopened. 

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
from the Boston RO dated May 16, 2003 and April 2, 2003, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."   

Crucially, the AMC informed the Veteran in May 2006 that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local government, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The May 2006 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board recognizes certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004)(VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits).  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC). 
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after appropriate  
notice was provided to the Veteran, the claim was 
readjudicated in an August 2009 SSOC.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. As 
noted in the Introduction, the Veteran and his representative 
appeared before a hearing officer and presented personal 
testimony in support of his claim in July 1995.

Accordingly, the Board will proceed to a decision.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in July 1994, the claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence 

When the Veteran's claim of entitlement to an acquired 
psychiatric disorder was denied by the RO in September 1993, 
the record contained the Veteran's service treatment records, 
VA treatment records, hospitalization discharge reports, a 
statement from G.M.K, Ph.D., a June 1983 VA examination 
report, and statements from the Veteran.

The Veteran was afforded a VA examination in June 1983 in 
connection with his then pending claim of entitlement to 
service connection for a finger injury.  During the 
examination the Veteran did not complain of a psychiatric 
problems and the VA examiner did not identify or diagnose any 
psychiatric disabilities.

In a June 1987 statement, the Veteran indicated that he 
developed a nervous condition due to being stationed in 
"West Germany where there was nothing to do except drink and 
use drugs."  The Veteran also attributed his nervousness to 
a personality conflict with his platoon leader. 

The Veteran's service treatment records are completely absent 
for any complaints of nervousness or a psychiatric 
disability.  Nor are there any in-service records of 
treatment for a psychiatric condition.  

In a November 1987 statement, G.M.K., Ph.D. stated that he 
has treated the Veteran for psychotherapeutic services and 
indicated that the Veteran's problems center around his 
substance abuse.  G.M.K., further indicated that the 
Veteran's current problems are "related to the effects of 
his overseas military experiences while stationed in West 
Germany."

The VA medical records and hospitalization discharge reports 
prior to September 1993 document the Veteran's ongoing 
treatment for alcoholism and depression.  An outpatient 
discharge summary from August 1989 suggests that the 
Veteran's depression is a result of his polysubstance abuse 
and not his military service.  Specifically, S.F.G., Ph.D. 
stated "it is possible that the [Veteran's] severe 
depression earlier this year was due . . . to the fact that 
his life was collapsing around him due to his drinking a drug 
use."  In a June 1988 statement, the Veteran indicated that 
drugs and alcohol will cause his "problems" to appear.



The September 1993 rating decision

In the September 1993 rating decision, the RO found that 
there was no evidence of an acquired psychiatric disorder due 
to military service.  In essence, the RO found that Hickson 
elements (2) and (3) were missing. 

The Veteran was informed of the September 1993 rating 
decision in a letter from the RO dated October 14, 1993.  He 
did not perfect an appeal.  

In July 1994, the Veteran requested that his claim be 
reopened.  After the RO denied the Veteran's claim to reopen 
the October 1994 rating decision, this appeal followed.  

Additionally received evidence will be discussed below.

Analysis

The September 1993 rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disability may 
only be reopened if new and material evidence is received.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted [i.e., 
after September 1993] evidence bears directly and 
substantially upon the specific matter under consideration. 
i.e., a connection between the Veteran's diagnosed depression 
and his military service. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.  In this case, the 
RO denied the Veteran's claim because Hickson element (3), 
medical nexus, was lacking  

The evidence associated with the Veteran's claims folder 
since September 1993 includes VA treatment records, private 
treatment records from Beverly Hospital, excerpts from the 
Veteran's service personnel records, a statement from M.B., 
M.D., statements from the Veteran and the July 1995 hearing 
transcript.

In his July 1995 hearing, the Veteran stated that he first 
developed depression while stationed in Germany but that he 
didn't seek treatment until 1987 when he started having 
relationship problems with his wife.  See the hearing 
transcript, page 3.   He further indicated that his 
alcoholism developed as a form of self-medication for his 
depression.  Id. at 4.  In his February 1995 notice of 
disagreement the Veteran indicated that he developed a 
depression disorder during his military service.  

The Board observes that Veteran is competent to testify to 
feeling depressed.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Furthermore, the credibility of his 
statements are presumed for the purpose of establishing 
whether new and material evidence has been submitted. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Veteran is not competent to identify the 
existence of a depressive or psychiatric disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

To the extent the Veteran opines that there is a connection 
between his military service and his depression, such 
statements are duplicative of his previous contentions.  
Moreover, it is now well established that lay persons without 
medical training, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities. In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection. In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Accordingly, while the Veteran's statements 
are new insofar as they were not before the RO at the time of 
the September 1993 rating decision, the statements are not 
material and cannot be used to reopen his claim. 

The evidence of record since September 1993 also includes 
multiple treatment and hospitalization reports for 
alcoholism.  A private treatment records from April 1994 
notes that the Veteran drinks every day and has "a long 
history of alcohol and drug problems [with] approximately 20 
[detoxes] over the past 10 years."  This discharge note 
further documents that the Veteran related his discharged 
from the Army National Guard to his alcoholism.  

In July 1994 the Veteran was voluntarily hospitalized because 
of feeling depressed.  His discharge report indicates that 
the Veteran "received a check from the military and started 
to drink.  Once he started to drink his life became out of 
control and very chaotic.  He felt increasingly depressed."

The Veteran's hospitalization and outpatient treatment 
records for alcohol abuse and depression are new, insofar as 
they were not previously before the RO, however, these 
records do not indicate that a psychiatric disability was 
present during the Veteran's military service and tend to 
suggest that the Veteran's depression is a product of his 
alcohol dependence as opposed to his military service.  These 
records therefore cannot be considered material.

The Board has obtained portions of the Veteran's service 
personnel records from the Army National Guard.  While these 
records are new, they do not reference the Veteran's 
psychiatric disability and therefore cannot be considered 
"material." Moreover, since the service personnel records 
do not discuss any psychiatric disability, the records are 
not relevant and cannot be used to reopen the Veteran's claim 
under 38 C.F.R. § 3.156(c).

In a September 20, 2006 letter, E.S., M.D., stated that he 
has been treating the Veteran since 2005 and has diagnosed 
him with bipolar disorder and alcohol dependence.  Dr. E.S., 
noted that the Veteran has described his bipolar disorder as 
beginning during his military service.  After describing the 
Veteran's symptoms, Dr. concluded that the Veteran's 
"condition is as likely as not to have been caused by 
military service."  After having carefully considered the 
matter, the Board believes that the September 2006 letter 
from Dr. E.S. constitutes new and material evidence which 
serves to reopen the claim.  In particular, the Veteran's 
private physician has provided a medical nexus between the 
Veteran's current disability and his military service.  This 
new evidence bears directly and substantially upon the 
specific matter under consideration and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  

Conclusion

For reasons stated above, the Board concludes that the claim 
of entitlement to service connection for an acquired 
psychiatric disability is reopened.  The claim is being 
remanded for additional evidentiary developments explained in 
greater detail below.  

Additional comment

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In particular, the standard of review changes at this point.  
As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture.  In particular, the 
Justus presumption of credibility no longer attaches.  

For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits of the reopened 
acquired psychiatric disability claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  To that extent only, the appeal is 
allowed. 


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction.

Social Security records

The evidence of record indicates that the Veteran is 
currently receiving Social Security Administration (SSA) 
Benefits.  Medical records associated with any such decision 
may shed light on the nature of the Veteran's claimed 
disability.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits]. 


Service Personnel Records

The Veteran has stated that he developed depression, in part, 
due to a personality conflict with his platoon commander who 
attempted to have him dishonorably discharged.  The Veteran 
further indicated that he was forced to resign from the 
Massachusetts Army National Guard due to his "condition."  
Under these circumstances, the Board believes that it is 
appropriate to obtain the Veteran's complete service 
personnel records (if available) for his period of service in 
the Army and the Army National Guard.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.]

Medical opinion

As described above, there is now of record evidence, in the 
form of the September 2006 statement from Dr. E.S., which 
suggests the Veteran's diagnosed bipolar disorder is a result 
of his military service.  This report, while sufficient to 
reopen the claim, is not sufficient to allow the claim.

Based on a review of Dr. E.S.'s statement, as well as the 
medical evidence contained in the Veteran's claims folder, it 
is clear that this opinion is premised on statements made by 
the Veteran.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be 
inaccurate.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  In this case, while 
the VA examiner's opinion was based on the history provided 
by the Veteran, he did not adequately explain the five year 
gap between separation and the first post-service record of a 
psychiatric disability or the impact of the Veteran's divorce 
and alcoholism on his psychiatric disability.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran has a psychiatric 
disability that is related to his military service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact SSA for the purpose 
of obtaining all records from that agency 
that pertain to a claim for SSA disability 
benefits, to include a copy of the 
decision and the medical records 
considered in making the decision.  Any 
records so obtained should be associated 
with the Veteran's VA claims folder.  Any 
notice from SSA that these records are not 
available should be noted in the Veteran's 
claims folder.

2.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request copies of the Veteran's 
service personnel records from his period 
of service in the Army and the Army 
National Guard.  All efforts to obtain 
such records should be documented in the 
claims folder.

3.  VBA should then arrange for a 
physician with appropriate experience to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
acquired psychiatric disability is related 
to service.  The examiner should 
specifically comment on the impact, if 
any, of the Veteran's history of 
polysubstance abuse on his psychiatric 
problems.  If the reviewing physician 
deems it to be necessary, physical and/or 
psychological examination or diagnostic 
testing of the Veteran may be scheduled.  
The resulting medical opinion should be 
associated with the Veteran's VA claims 
folder. 

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then adjudicate the reopened claim of 
entitlement to service connection for an 
acquired psychiatric disability.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


